- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 July 13, 2012 Date of Report (date of earliest event reported) Amber Resources Company of Colorado Exact name of Registrant as Specified in its Charter Delaware 0-08874 84-0750506 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification Number 370 17th Street, Suite 4300 Denver, Colorado 80202 Address of Principal Executive Offices, Including Zip Code (303) 293-9133 Registrant's Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On July 13, 2012, in connection with its ongoing Chapter 11 proceedings, Amber Resources Company of Colorado (the “Company”) terminated the employment of Kevin K. Nanke, the Company’s Treasurer, Chief Financial Officer and Secretary, without cause. The action was taken in connection with a reduction in the staffing of the Company's parent, Delta Petroleum Corporation ("Delta"). Also on July 13, 2012, the Company's Board of Directors elected John T. Young, Jr. to serve as the Company's Treasurer, Chief Financial Officer and Secretary. Mr. Young has served as the Chief Restructuring Officer of Delta since November 2011.Mr. Young, age 39, also currently serves as Senior Managing Director at Conway MacKenzie, Inc., which the Company retained in late 2011 to assist with its strategic alternatives process. Mr. Young has served as Senior Managing Director at Conway MacKenzie, Inc. since December 2008. From 1999 through December 2008, Mr. Young served as a principal of XRoads Solutions Group, LLC. Mr. Young has substantial knowledge and experience providing restructuring advisor services, including interim management and debtor advisory, bankruptcy preparation and management, litigation support, post-merger integration and debt restructuring and refinancing. Mr. Young’s experience also includes serving in a multitude of advisory capacities within the energy and oilfield services industries. Mr. Young will receive no compensation from the Company for his services as its Treasurer, Chief Financial Officer and Secretary. He is compensated by for his services as Chief Restructuring Officer of Delta by Conway MacKenzie pursuant to a contract with Delta. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMBER RESOURCES COMPANY OF COLORADO Date: July 19, 2012 By: /s/ Carl E. Lakey Carl E. Lakey President 2
